DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Species B (Figs. 4, 5 and 7), claims 1-10 and 15-20 in the reply filed on January 10, 2022 is acknowledged.
Claims 11-14 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 10, 2022.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 18, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1, 3, 4, 6-8, 15, 17, 18 and 20 are objected to because of the following informalities:  
“each first electrical conductor” should read “each of the at least one first electrical conductor” (claim 1, line 7);
“a corresponding first via hole” should read “a corresponding one of the at least one first via hole” (claim 1, line 7);
“the first electrical conductor” should read “the at least one first electrical conductor” (claim 3, lines 1-2; claim 8, line 2; claim 15, lines 1-2; claim 17, lines 1-2);
“each first electrode” should read “each first electrode of the plurality of first electrodes” (claim 4, line 3 and claim 18, line 4);
“the at least one first electrical conductor” should read “a corresponding one of the at least one first electrical conductor” (claim 4, line 4);
“a corresponding second via hole” should read “a corresponding one of the at least one second via hole” (claim 6, lines 6-7 and claim 20, lines 7-8);
“each second electrode” should read “each second electrode of the plurality of second electrodes” (claim 7, line 4);
“the at least one second electrical conductor” should read “a corresponding one of the at least one second electrical conductor” (claim 7, line 5);
“one or more of the first electrical conductors” should read “a corresponding one of the at least one first electrical conductor” (claim 18, line 5).
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ren et al. (CN 105552024 A).
Regarding claim 1, Ren shows in Fig. 3 and related text an array substrate ([0046], lines 230-231 of previously attached English machine translation), comprising: 
a base substrate 1 ([0101], line 509); 
a first electrode layer 2 ([0101], lines 509-510), an insulating layer 3 ([0104], line 532) and an electrically conductive member 8 ([0108], line 553) on the base substrate stacked sequentially; 
at least one first via hole (filled by 10) through the insulating layer ([0109], lines 558-559); and 
at least one first electrical conductor 10 ([0101], lines 510-511), 
wherein each first electrical conductor is in a corresponding first via hole to electrically connect the first electrode layer and the electrically conductive member ([0108], lines 553-554).
Regarding claim 8, Ren shows the first electrical conductor has a thickness greater than that of the insulating layer (Fig. 3).
Regarding claim 9, Ren discloses a display panel (e.g., a liquid crystal display), comprising the array substrate according to claim 1 ([0131], lines 685-688).
Regarding claim 10, Ren discloses a display device (e.g., a liquid crystal television, a digital photo frame, a mobile phone, a tablet computer, etc.) comprising the display panel according to claim 9 ([0131], lines 685-688).
Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoo (KR 100450788 B1).
Regarding claim 1, Yoo shows in Fig. 1 and related text an array substrate (Abstract, lines 5-6 and [16], line 102 of attached English machine translation), comprising: 
a base substrate 11/12 ([24], lines 189-190); 
a first electrode layer 13 ([24], lines 191-192), an insulating layer 19 ([30], lines 248-250) and an electrically conductive member 20 ([24], line 201) on the base substrate stacked sequentially; 
at least one first via hole (filled by 14) through the insulating layer ([30], lines 248-250; see also Fig. 3b); and 
at least one first electrical conductor 14 ([24], lines 195 and 203-204), 
wherein each first electrical conductor is in a corresponding first via hole to electrically connect the first electrode layer and the electrically conductive member.
Regarding claim 9, Yoo discloses a display panel, comprising the array substrate according to claim 1.  It should be noted that if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble (e.g., a display panel) merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).  MPEP 2111.02(II).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ren et al. (CN 105552024 A) in view of Xu (US 2016/0148950 A1).
Regarding claim 2, Ren discloses substantially the entire claimed invention, as applied to claim 1 above.

Xu teaches in Fig. 1 and related text the electrically conductive member 14 comprises a transparent conductive layer (indium tin oxide (ITO)) or a flexible printed circuit ([0071], lines 4-5).
Ren and Xu are analogous art because they both are directed to array substrates for display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Ren with the specified features of Xu because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ren’s array substrate to form the electrically conductive member to comprise a transparent conductive layer or a flexible printed circuit, as taught by Xu, in order to improve the aperture ratio of the array substrate by permitting light to pass through the electrically conductive member.
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 15, Ren in view of Xu shows the first electrical conductor has a thickness greater than that of the insulating layer (Ren: Fig. 3).
Regarding claim 16, Ren discloses substantially the entire claimed invention, as applied to claim 9 above.
Ren does not explicitly disclose the electrically conductive member comprises a transparent conductive layer or a flexible printed circuit.

Ren and Xu are analogous art because they both are directed to array substrates for display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Ren with the specified features of Xu because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ren’s array substrate to form the electrically conductive member to comprise a transparent conductive layer or a flexible printed circuit, as taught by Xu, in order to improve the aperture ratio of the array substrate by permitting light to pass through the electrically conductive member.
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Claims 2, 4-7, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo (KR 100450788 B1) in view of Seo et al. (US 2012/0132882 A1).
Regarding claim 2, Yoo discloses substantially the entire claimed invention, as applied to claim 1 above.
Yoo does not explicitly disclose the electrically conductive member comprises a transparent conductive layer or a flexible printed circuit.
Seo teaches in Fig. 13 and related text the electrically conductive member BL comprises a transparent conductive layer or a flexible printed circuit ([0096], lines 1-9).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yoo’s device to form the electrically conductive member to comprise a transparent conductive layer or a flexible printed circuit, as taught by Seo, in order to permit Yoo’s device to be incorporated into a transparent large-size electronic device (Seo: [0031]).
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 4, Yoo in view of Seo shows the first electrode layer comprises a plurality of first electrodes 13 in an array, and 
wherein each first electrode is electrically connected with the electrically conductive member via the at least one first electrical conductor (Yoo: Figs. 1, 2; [16], lines 102-103 and [24], lines 191-195).
Regarding claim 5, Yoo in view of Seo shows the insulating layer comprises a first insulating layer (formed at Fig. 3b) facing the first electrode layer and a second insulating layer (formed at Fig. 3f) on the first insulating layer (Yoo: [30], lines 248-250 and [34], lines 270-272).
Regarding claim 6, Yoo in view of Seo shows a second electrode layer 17 between the first insulating layer and the second insulating layer (Yoo: Fig. 1; [24], line 198); 
at least one second via hole (filled by plug portions of 20) through the second insulating layer (Yoo: Fig. 1; [34], lines 1-5); and 
at least one second electrical conductor 20 (plug portions thereof disposed in the second via holes respectively) (Yoo: Fig. 1; [34], lines 1-5), 
wherein each of the at least one second electrical conductor is in a corresponding second via hole to electrically connect the second electrode layer and the electrically conductive member.
Regarding claim 7, Yoo in view of Seo shows the second electrode layer comprises a plurality of second electrodes in an array, and 
wherein each second electrode is electrically connected with the electrically conductive member via the at least one second electrical conductor (Yoo: Figs. 1, 2).
Regarding claim 16, Yoo discloses substantially the entire claimed invention, as applied to claim 9 above.
Yoo does not explicitly disclose the electrically conductive member comprises a transparent conductive layer or a flexible printed circuit.
Seo teaches in Fig. 13 and related text the electrically conductive member BL comprises a transparent conductive layer or a flexible printed circuit ([0096], lines 1-9).
Yoo and Seo are analogous art because they both are directed to semiconductor devices comprising thin film transistors and one of ordinary skill in the art would have 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yoo’s device to form the electrically conductive member to comprise a transparent conductive layer or a flexible printed circuit, as taught by Seo, in order to permit Yoo’s device to be incorporated into a transparent large-size electronic device (Seo: [0031]).
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 18, Yoo in view of Seo shows the first electrode layer comprises a plurality of first electrodes 13 in an array, and 
wherein each first electrode is electrically connected with the electrically conductive member via one or more of the first electrical conductors (Yoo: Figs. 1, 2; [16], lines 102-103 and [24], lines 191-195).
Regarding claim 19, Yoo in view of Seo shows the insulating layer comprises a first insulating layer (formed at Fig. 3b) facing the first electrode layer and a second insulating layer (formed at Fig. 3f) on the first insulating layer (Yoo: [30], lines 248-250 and [34], lines 270-272).
Regarding claim 20, Yoo in view of Seo shows the array substrate further comprises:
a second electrode layer 17 between the first insulating layer and the second insulating layer (Yoo: Fig. 1; [24], line 198); 

at least one second electrical conductor 20 (plug portions thereof disposed in the second via holes respectively) (Yoo: Fig. 1; [34], lines 1-5), 
wherein each of the at least one second electrical conductor is in a corresponding second via hole to electrically connect the second electrode layer and the electrically conductive member.
Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ren et al. (CN 105552024 A) in view of Xu (US 2016/0148950 A1) as applied to claims 2 and 16 above, respectively, and further in view of Jiguet et al. (Adv. Funct. Mater. 2005, 15, 1511-1516).
Regarding claim 3, Ren in view of Xu disclose substantially the entire claimed invention, as applied to claim 2 above.
Ren in view of Xu do not explicitly disclose the first electrical conductor comprises a negative photoresist doped with electrically conductive particles.
Jiguet teaches the first electrical conductor comprises a negative photoresist (SU8) doped (at least 6 vol.%) with electrically conductive particles (silver nanoparticles). (See, for example, the Abstract, Introduction, Applications and Conclusion of Jiguet’s paper.)
Although from a different field of endeavor, Jiguet is reasonably pertinent to the problem faced by the present inventors, namely displacement or peeling of an indium tin oxide (ITO) layer and the resulting electrical disconnection between a flexible printed circuit and an underlying metal conductive layer (see the third paragraph of the In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004).  MPEP 2141.01(a)(I).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the array substrate of Ren in view of Xu to form the first electrical conductor to comprise a negative photoresist doped with electrically conductive particles, as taught by Jiguet, in order to follow Ren’s suggestion to form the first electrical conductor from an organic conductive polymer (Ren: [0102], line 518), and to provide the first electrical conductor with an adhesive property owing to SU8 being an epoxy-based photopolymer, thereby improving an adhesion between the first electrical conductor and the electrically conductive member while ensuring suitable electrical conductivity (Jiguet: Introduction, fourth paragraph, lines 1-3 and Applications, first paragraph, lines 1-6).
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 17, Ren in view of Xu disclose substantially the entire claimed invention, as applied to claim 16 above.
Ren in view of Xu do not explicitly disclose the first electrical conductor comprises a negative photoresist doped with electrically conductive particles.
Jiguet teaches the first electrical conductor comprises a negative photoresist (SU8) doped (at least 6 vol.%) with electrically conductive particles (silver nanoparticles). (See, for example, the Abstract, Introduction, Applications and Conclusion of Jiguet’s paper.)
In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004).  MPEP 2141.01(a)(I).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the array substrate of Ren in view of Xu to form the first electrical conductor to comprise a negative photoresist doped with electrically conductive particles, as taught by Jiguet, in order to follow Ren’s suggestion to form the first electrical conductor from an organic conductive polymer (Ren: [0102], line 518), and to provide the first electrical conductor with an adhesive property owing to SU8 being an epoxy-based photopolymer, thereby improving an adhesion between the first electrical conductor and the electrically conductive member while ensuring suitable electrical conductivity (Jiguet: Introduction, fourth paragraph, lines 1-3 and Applications, first paragraph, lines 1-6).
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813. The examiner can normally be reached Mon-Fri 9:30-5:30 (CT).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER M ALBRECHT/Examiner, Art Unit 2811